
	
		III
		111th CONGRESS
		2d Session
		H. CON. RES. 328
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 17, 2010
			Received and referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress
		  regarding the successful and substantial contributions of the amendments to the
		  patent and trademark laws that were initially enacted in 1980 by
		  Public Law
		  96–517 (commonly referred to as the Bayh-Dole
		  Act) on the occasion of the 30th anniversary of its
		  enactment.
	
	
		Whereas Article I, Section 8, Clause 8, of the United
			 States Constitution provides that Congress shall have Power to promote
			 the Progress of Science and useful Arts, by securing for limited Times to
			 Authors and Inventors the exclusive Right to their respective Writings and
			 Discoveries;
		Whereas the United States Government is one of the largest
			 funders of research in the world, but that research does not fully benefit
			 American taxpayers unless it contributes new products and processes to the
			 marketplace, thereby creating new companies and jobs, and solving societal
			 problems;
		Whereas the commercial development of discoveries and
			 inventions falls upon private sector entrepreneurs, often requiring millions of
			 dollars in development funding over many years, and even then commercial
			 success is uncertain at best;
		Whereas by enacting
			 Public Law
			 96–517 (commonly referred to as the Bayh-Dole
			 Act) in 1980, Congress determined that a fundamental change was needed
			 to implement a uniform Federal patent policy, restoring the intended incentives
			 of Article I, Section 8, Clause 8 of the United States Constitution as it
			 relates to federally funded research;
		Whereas before the enactment of that Act, few inventions
			 arising from the billions of taxpayer dollars granted each year to American
			 research universities, nonprofit organizations, and Federal laboratories were
			 being translated into commercial products of benefit to the public and the
			 United States economy;
		Whereas a critical factor in developing federally funded
			 inventions into commercial products is the continued involvement of the
			 inventor in the process, and Government patent policies before the enactment of
			 the Bayh-Dole Act chilled the intended incentives of the patent system in this
			 regard;
		Whereas the ability to obtain a reliable patent license
			 for commercial development is needed to justify private sector investments, and
			 Government patent policies before the enactment of the Bayh-Dole Act made
			 negotiating and obtaining such licenses difficult, if not impossible;
		Whereas patent ownership of potentially important
			 inventions is crucial in the formation of many start-up companies, which form
			 vital parts of an innovation economy, and ownership rights were discouraged by
			 Government patent policies before the enactment of the Bayh-Dole Act;
		Whereas in 1984 Congress built upon the firm foundation of
			 the Bayh-Dole Act by permitting, in
			 Public Law
			 98–620, nonprofit organizations and universities to grant
			 licenses during the entire patent term and also to provide uniform treatment
			 under the Bayh-Dole Act of inventions produced by nonprofit organizations that
			 operate Government-owned laboratories;
		Whereas the Bayh-Dole Act has provided incentives for
			 universities, nonprofit organizations, and small businesses to effectively
			 manage inventions arising from Federal support as valuable resources on behalf
			 of United States taxpayers;
		Whereas the success of the Bayh-Dole Act became apparent
			 with the creation and dominance of the United States biotechnology and
			 information technology industries, that remain largely dependent on university
			 research;
		Whereas the Bayh-Dole Act has been widely recognized as a
			 best practice and is now being adopted by other countries (both developed and
			 developing) around the world to better integrate their own research
			 universities into their economies in order to be more competitive;
		Whereas objective examples of how the Bayh-Dole Act has
			 not only benefitted the United States but has also created a better world
			 include the creation of over 150 new drugs, vaccines, or in vitro devices,
			 including the hepatitis B vaccine, cisplatin, carboplatin and taxol anticancer
			 therapeutics, laser eye surgery devices, the Palmaz balloon expandable stent,
			 and many more; and
		Whereas economic activity spurred on by the Bayh-Dole Act
			 include the formation of more than 6,500 new companies from the inventions
			 created under the Act, an estimated contribution of $450,000,000,000 to United
			 States gross industrial output, and the creation of 280,000 new high technology
			 jobs between 1999 and 2007: Now, therefore, be it
		
	
		That—
			(1)it is the sense of
			 the Congress that—
				(A)the Bayh-Dole Act
			 (Public Law
			 96–517), as amended by
			 Public Law
			 98–620, has made substantial contributions to the advancement
			 of scientific and technological knowledge, fostered dramatic improvements in
			 public health and safety, strengthened the higher education system, led to the
			 development of new domestic industries and hundreds of thousands of new private
			 sector jobs, and benefitted the economic and trade policies of the United
			 States; and
				(B)that Act remains
			 critical to the future well being of the United States;
				(2)the Congress
			 reaffirms both its support for this landmark legislation and the critical role
			 that innovation, entrepreneurship, and job creation hold for the future of the
			 United States, and its commitment to the policies and objectives of that Act;
			 and
			(3)the Congress shows
			 its gratitude for the bipartisan leadership shown by Senators Birch Bayh and
			 Robert Dole and Representatives Peter Rodino, Hamilton Fish, Robert
			 Kastenmeier, Tom Railsback, Don Fuqua, and former Chairman and Ranking Minority
			 members of the Senate Judiciary Committee, Edward Kennedy, and Strom Thurmond
			 for securing the enactment of the Bayh-Dole Act, for strengthening it in 1984,
			 and for providing unwavering support for the policies underlying that
			 Act.
			
	
		
			Passed the House of
			 Representatives November 15, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
